Exhibit 10.1

 

AMENDMENT TO SUPERIOR INDUSTRIES INTERNATIONAL, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to Superior Industries International, Inc. Executive Employment
Agreement (“Agreement”) dated this 6th day of April, 2020 by and between
Superior Industries International, Inc. (the “Company”) and Majdi B. Abulaban
(“Executive”), collectively the “Parties.”

The Parties entered into the Agreement on March 28, 2019 related to the
employment of Executive with Company.

In light of the global COVID-19 pandemic, Executive volunteered to forgo 100% of
his base salary from April 1, 2020 until May 31, 2020 and the Board of Directors
of the Company agreed to reduce his compensation accordingly.

The Parties desire to amend the Agreement to reflect this change on the terms
and conditions set forth in this Amendment.

Executive and the Company, intending to be legally bound, agree as follows:

 

1.

Section 3.1.1 of the Agreement shall be amended to read:

 

“Base Compensation. During the Term, except as otherwise specified below in this
section 3.1.1, the Company agrees to pay Executive an initial annual base salary
of $800,000.00, less applicable withholdings, payable in equal installments on
the Company’s normal payroll dates, with increases, if any, to Executive’s base
salary level to be determined by the independent members of the Board, based on
the recommendation by the Compensation and Benefits Committee of the Board (the
“Compensation Committee”), in its or their discretion.  In response to the
economic impact the COVID-19 pandemic has had on the Company and in support of
the Company’s liquidity preservation efforts, Executive agrees to forego all of
Executive’s base salary for the period April 1, 2020 through May 31, 2020
(“Salary Forbearance”). In the event the Salary Forbearance adversely affects
any of Executive’s benefits as stated in this Agreement or other rights to
payments hereunder, Company shall compensate Executive for the full amount of
such impact.


 

2.

Entire Agreement. With respect to its subject matter, namely, amendment of the
Agreement, this Amendment contains the entire understanding between the Parties,
and supersedes any prior agreements, understandings, and communications between
the Parties, whether oral, written, implied or otherwise.


 

3.

Counterparts. This Amendment may be signed in counterpart copies, each of which
shall represent an original document, and all of which shall constitute a single
document.


--------------------------------------------------------------------------------

 

4.

Governing Law. This Amendment and the rights and obligations of the Parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Michigan, without giving effect to the conflict of law principles
thereof.



The Parties have executed this Amendment as of the date first stated above.




 

 

 

 

 

 

 

EXECUTIVE

 

 

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

 

 

 

 

/s/ Majdi B. Abulaban

 

 

 

By:

 

/s/ Timothy C. McQuay

Majdi B. Abulaban

 

 

 

Name:

 

Timothy C. McQuay

 

 

 

 

Title:

 

Chairman of the Board

 

 

 

NOTICE ADDRESS

 

 

 

NOTICE ADDRESS

Executive’s address most recently

reflected in the Company’s records

 

 

 

Superior Industries International, Inc.

26600 Telegraph Rd., Suite 400

Southfield, MI 48033

 